Case 1:19-cv-02470-KLM Document 1 Filed 08/29/19 USDC Colorado Page 1 of 4




                        [IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
Case No. 19-cv-
EPIC MOUNTAIN SPORTS, LLC
Plaintiff,
v.

THE VAIL CORPORATION d/b/a VAIL RESORTS MANAGEMENT COMPANY and d/b/a
EPIC MOUNTAIN GEAR; and SSI VENTURE LLC d/b/a EPIC MOUNTAIN GEAR and
d/b/a VAIL RESORTS RETAIL

Defendants.

                                   NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. §§ 1441(c) and 1446, Defendants The Vail Corporation and SSI

Venture LLC (collectively, “Defendants”) hereby remove this action from the Colorado State

District Court, Grand County, Colorado to the United States District Court for the District of

Colorado.

                      STATEMENT OF GROUNDS FOR REMOVAL

        1.      On August 23, 2019, Plaintiff Epic Mountain Sports, LLC (“Plaintiff”)

commenced this action by filing a Complaint and Jury Demand against Defendants in the District

Court of Grand County, Colorado (the “State Court Action”), Case No. 2019CV30070. A true

and correct copy of the Complaint is attached hereto as Exhibit A.

        2.      Based on the Complaint, pursuant to 28 U.S.C. §§ 1441(c) and 1446,

Defendants hereby remove the State Court Action to this Court on the basis of federal question

jurisdiction.

        3.      A civil case may be removed from state to federal court where one of the claims

arises “under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1441(c)(1)(A).

                                                1
600871193.2
Case 1:19-cv-02470-KLM Document 1 Filed 08/29/19 USDC Colorado Page 2 of 4




        4.       Here, Plaintiff asserted a claim under the Lanham Act, 15 U.S.C. § 1125. See

Ex. A, pp. 3-5. The Lanham Act states, “The district and territorial courts of the United States

shall have original jurisdiction . . . of all actions arising under this chapter, without regard to the

amount in controversy or to diversity or lack of diversity of the citizenship of the parties.” 15

U.S.C. § 1121(a).

        5.       This removal is timely under 28 U.S.C. § 1446(b) because Plaintiff first served

copies of the Summonses and Complaint on Defendants on August 26, 2019. A copy of all

process, pleadings, motions, and orders received by Defendants or otherwise listed on the docket

of the State Court Action are attached as Exhibits A through D.

        6.       Venue is proper in this District under 28 U.S.C. § 1441(a) because it is the

federal district court that embraces the place where the original State Court Action was filed and

is pending.

        7.       This Notice of Removal is filed on behalf of and with the consent of all

Defendants.

        8.       Concurrently with this Notice of Removal, the Removing Defendants will file a

copy of this Notice with the District Court of Grand County, Colorado. In accordance with 28

U.S.C. § 1446(d), Defendants will give written notice to Plaintiff by contemporaneously serving

this Notice of Removal on Plaintiff.

        9.       Pursuant to D.C.COLO.LCivR 81.1(v), a copy of the current docket sheet and

each pending motion, petition, and related briefs, if any, in the State Court Action is being filed

with this Notice of Removal, attached to the Supplemental Civil Cover Sheet for Notices of

Removal.


                                                   2
600871193.2
Case 1:19-cv-02470-KLM Document 1 Filed 08/29/19 USDC Colorado Page 3 of 4




        10.      Pursuant to D.C.COLO.LCivR 81.1(c), Defendants certify that as of the date of

this Notice of Removal no hearings or other proceedings have been set in the State Court Action.

        11.      For the foregoing reasons, Defendants respectfully remove this civil action to

the United States District Court for the District of Colorado.

        Respectfully submitted this 29th day of August, 2019.

                                              s/Michael J. Hofmann
                                              Michael J. Hofmann
                                              Clifford B. Stricklin
                                              Stephen D. Rynerson
                                              BRYAN CAVE LEIGHTON PAISNER LLP
                                              1700 Lincoln Street, Suite 4100
                                              Denver, Colorado 80203
                                              Telephone: (303) 861-7000
                                              E-mail: Michael.Hofmann@bclplaw.com
                                                      Cliff.Stricklin@bclplaw.com
                                                      Stephen.Rynerson@bclplaw.com

                                              Attorneys for Defendants The Vail Corporation and
                                              SSI Venture LLC




                                                 3
600871193.2
Case 1:19-cv-02470-KLM Document 1 Filed 08/29/19 USDC Colorado Page 4 of 4




                               CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on August 29, 2019, a true and correct copy of
 the foregoing NOTICE OF REMOVAL was filed with the Court and served electronically
 by PACER and via United States First Class Mail:

 Douglas Norberg
 Weston Cole
 GELMAN & NORBERG, LLC
 8480 E. Orchard Rd., Ste. 500
 Greenwood Village, Colorado 80111
 Telephone: (303) 740-8494
 E-mail: dnorberg@gelmannorberg.com
         wcole@gelmannorberg.com

 Attorneys for Plaintiff Epic Mountain Sports, LLC


                                            s/Michael J. Hofmann
                                            Michael J. Hofmann, Esq.




                                                4
600871193.2
